Exhibit 10.3

June 6, 2018

Patrick Patla

4201 Prince Andrew Lane

Austin, TX 78730

Dear Pat:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Everspin Technologies, Inc. (the “Company”) is offering to
you. 

Separation.  Your last day of work with the Company and your employment
termination date will be, June 30th, 2018 (the “Separation Date”). 

Accrued Salary.  On the Separation Date, the Company will pay you all accrued
salary earned through the Separation Date, subject to standard payroll
deductions and withholdings. 

Severance Benefits.  If you sign this Agreement, allow it to become effective,
and remain in compliance with your legal and contractual obligations to the
Company, then the Company will provide you with the following severance benefits
in accordance with your Executive Employment Agreement with the Company dated
January 9th, 2017 (the “Employment Agreement”):

a.         Cash Severance.  The Company will pay you a total of $130,000.00,
less applicable withholdings, which will be paid over the course of six (6)
months from the Separation Date in accordance with the Company’s regular payroll
schedule; provided, however, that no payments will be made to you before August
29, 2018 (the “Payment Start Date”). On the Payment Start Date, the Company will
pay you a lump sum of $43,333.33 which is equivalent to the salary continuation
payments that you would have received from the Separation Date until the Payment
Start Date had the Company begun making payments under this paragraph on the
Separation Date.

b.         Paid COBRA.  Provided that you timely elect continued coverage under
COBRA, then the Company shall reimburse you for the COBRA premiums to continue
your health insurance coverage (including coverage for eligible dependents, if
applicable) through the period starting on the Separation Date and ending on the
earliest to occur of: (i) June 30, 2019; (ii) the date you become eligible for
group health insurance coverage through a new employer; or (iii) the date you
cease to be eligible for COBRA coverage for any reason.  You must timely pay
your premiums, and then provide the Company with proof of same, to obtain
reimbursement for your COBRA premiums under this Section 3.b. 

c.          Accelerated Vesting.  During your employment, you were granted
certain equity interests (the “Awards”).    The Company will accelerate the
vesting of the Awards such







--------------------------------------------------------------------------------

 



that, as of the Separation Date, you will be deemed vested in those Awards that
would have vested in the six (6) months following the Separation Date had you
remained employed. 

Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further expressly
acknowledge and agree that the severance benefits being provided to you under
this Agreement are in full satisfaction of any severance benefits you are
eligible to receive under the Employment Agreement. 

Expense Reimbursements.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice. 

Return of Company Property.  By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). 

Proprietary Information Obligations.  You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions
Assignment Agreement, a copy of which is attached hereto as Exhibit A.  

Nondisparagement.  You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
and the Company (through its officers and directors) agrees not to disparage you
in any manner likely to be harmful to you or your business, business reputation
or personal reputation; provided that you and the Company will respond
accurately and fully to any question, inquiry or request for information when
required by legal process. 

No Admissions.   You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

Release of Claims.  In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement.  This general release includes,
but is not limited to: (a) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment;







--------------------------------------------------------------------------------

 



(b) all claims related to your compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act (“ADEA”) the Arizona Wage Act,
the Arizona Employment Protection Act, the Arizona Civil Rights Act, the Arizona
Revised Statutes, the Arizona Administrative Rules, the Texas Human Rights Act
and the Texas Labor Code.  Notwithstanding the foregoing, you are not releasing
the Company hereby from any obligation to indemnify you pursuant to the Articles
and Bylaws of the Company, any valid fully executed indemnification agreement
with the Company, applicable law, or applicable directors and officers’
liability insurance.  Also, excluded from this Agreement are any claims that
cannot be waived by law. 

ADEA Release.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (c)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).

Protected Rights.   You understand that nothing in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  You further understand this Agreement does
not limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  While this Agreement does not limit your right to
receive an award for information provided to the Securities and Exchange
Commission, you understand and agree that, to maximum extent permitted by law,
you are otherwise waiving any and all rights you may have to individual relief
based on any claims that you have released and any rights you have waived by
signing this Agreement.

Representations.  You hereby represent that you have been paid all compensation
owed and for all hours worked, have received all the leave and leave benefits
and protections for which you are eligible pursuant to the Family and Medical
Leave Act or otherwise, and have not suffered







--------------------------------------------------------------------------------

 



any on-the-job injury for which you have not already filed a workers’
compensation claim.

Miscellaneous.   This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to its subject matter.  It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.  This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable.  This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of Arizona without regard to
conflict of laws principles.  Any ambiguity in this Agreement shall not be
construed against either party as the drafter.  Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach.  This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

 

By:

/s/ Jim Everett

 

 

Jim Everett

 

 

Vice President of Human Resources

 

 

 Exhibit A – Employee Proprietary Information and Inventions Assignment
Agreement







--------------------------------------------------------------------------------

 



I  have read, understand and agree fully to the foregoing Agreement:

 

 

 

/s/ Patrick Patla

    

June 7, 2018

Patrick Patla

 

Date







--------------------------------------------------------------------------------

 



Exhibit A

Employee Proprietary Information and Inventions Assignment Agreement

In consideration of my employment or continued employment by Everspin
Technologies, Inc. (“Company”), and the compensation paid to me now and during
my employment with the Company, I agree to the terms of this Agreement as
follows:

Confidential Information Protections.

Nondisclosure; Recognition of Company’s Rights.  At all times during and after
my employment, I will hold in confidence and will not disclose, use, lecture
upon, or publish any of Company’s Confidential Information (defined below),
except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

Confidential Information.  The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

Third Party Information.  I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

No Improper Use of Information of Prior Employers and Others.  I represent that
my employment by Company does not and will not breach any agreement with any
former employer, including any noncompete agreement or any agreement to keep in
confidence or refrain from using information acquired by me prior to my
employment by Company.  I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement.  During my employment by Company, I will not
improperly make use of, or disclose, any information or trade secrets of any
former employer or other third party, nor will I bring onto the premises of
Company or use any unpublished documents or any property belonging to any former
employer or other third party, in violation of any lawful agreements with that
former employer or third party.  I will use in the performance of my duties only
information that is generally known and used by persons with training and
experience comparable to my own, is common knowledge in the industry or
otherwise legally in the public domain, or is otherwise provided or developed by
Company.







--------------------------------------------------------------------------------

 



Inventions.

Inventions and Intellectual Property Rights.  As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, copyrightable works, and techniques and all Intellectual
Property Rights in any of the items listed above.  The term “Intellectual
Property Rights” means all trade secrets, copyrights, trademarks, mask work
rights, patents and other intellectual property rights recognized by the laws of
any jurisdiction or country.

Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.

Assignment of Company Inventions.  Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.”  Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of a
Specific Inventions Law (as defined below) and I have set forth in Exhibit A, I

hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to (i) any and all Inventions (and all Intellectual Property Rights with
respect thereto) made, conceived, reduced to practice, or learned by me, either
alone or with others, during the period of my employment by Company and (ii) any
and all priority rights corresponding to any patent applications of such
Intellectual Property Rights, including the right to claim priority, provided by
any International Convention, including the Paris Convention.  To the extent
necessary, company accepts all such assignments.   

Specific Inventions Law.  I recognize that, in the event of a specifically
applicable state law, regulation, rule or public policy (“Specific Inventions
Law”), this Agreement will not be deemed to require assignment of any invention
which qualifies fully for protection under a Specific Inventions Law by virtue
of the fact that any such invention was, for example, developed entirely on my
own time without using the company’s equipment, supplies, facilities, or trade
secrets and neither related to the company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the
Company.  Examples of Specific Inventions Laws include California Labor Code
Section 2870 and the Revised Code of Washington Section 49.44.140. 

Obligation to Keep Company Informed.  While employed with the Company and for
one (1) year after my employment ends, I will promptly and fully disclose to the
Company in writing (a) all Inventions I author, conceive or reduce to practice,
either alone or with others and including any that might be covered under a
Specific Inventions Law, and (b) all patent applications I file or in which I am
named as an inventor or co-inventor.

Government or Third Party.  I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention. 





--------------------------------------------------------------------------------

 



Enforcement of Intellectual Property Rights and Assistance.  During and after
the period of my employment, I will assist Company in every proper way to obtain
and enforce United States and foreign Intellectual Property Rights relating to
Company Inventions in all countries.  If the Company is unable to secure my
signature on any document needed in connection with such purposes, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act on my behalf to execute and file any such documents and to do
all other lawfully permitted acts to further such purposes with the same legal
force and effect as if executed by me.

Incorporation of Software Code.  I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

Records.  I agree to keep and maintain adequate and current records (in the form
of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

Additional Activities. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

Return Of Company Property.   Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Confidential Information, I
agree to provide the Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed.  I further agree that any property situated on
Company’s premises and owned by Company is subject to inspection by Company’s
personnel at any time with or without notice.  Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.

Notification Of New Employer.  If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

General Provisions.

Governing Law and Venue.  This Agreement and any action related thereto will be
governed and interpreted by and under the laws of the State of Arizona, without
giving effect to any conflicts of laws principles that require the application
of the law of a different state. I expressly consent to personal jurisdiction
and venue in the state and federal courts for the county in which Company’s
principal place of business is located for any lawsuit filed there against me by
Company arising from or related to this Agreement.

Severability.    If any provision of this Agreement is, for any reason, held to
be invalid or





--------------------------------------------------------------------------------

 



unenforceable, the other provisions of this Agreement will remain enforceable
and the invalid or unenforceable provision will be deemed modified so that it is
valid and enforceable to the maximum extent permitted by law.

Survival.  This Agreement shall survive the termination of my employment and the
assignment of this Agreement by Company to any successor or other assignee and
be binding upon my heirs and legal representatives.

Employment.   I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

Notices.  Each party must deliver all notices or other communications required
or permitted under this Agreement in writing to the other party at the address
listed on the signature page, by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally-recognized
express mail service.  Notice will be effective upon receipt or refusal of
delivery.  If delivered by certified or registered mail, notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark.  If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt. Each party may change its address
for receipt of notice by giving notice of the change to the other party.

Injunctive Relief.  I  acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

Waiver. Any waiver or failure to enforce any provision of this Agreement on one
occasion will not be deemed a waiver of that provision or any other provision on
any other occasion.

Export.  I agree not to export, directly or indirectly, any U.S. technical data
acquired from Company or any products utilizing such data, to countries outside
the United States, because such export could be in violation of the United
States export laws or regulations.

Entire Agreement.  If no other agreement governs nondisclosure and assignment of
inventions during any period in which I was previously employed or am in the
future employed by Company as an independent contractor, the obligations
pursuant to sections of this Agreement titled “Confidential Information
Protections” and “Inventions” shall apply.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters.  No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and the CEO of Company.  Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.







--------------------------------------------------------------------------------

 



 

This Employee Proprietary Information and Inventions Assignment Agreement shall
be effective as of the first day of my employment with Company.

 

 

 

 

 

EMPLOYEE: 

    

COMPANY:  EVERSPIN TECHNOLOGIES, INC.

I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE
OPPORTUNITY TO REVIEW IT WITH INDEPENDENT LEGAL COUNSEL.

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

/s/ Patrick M Patla

 

/s/ Jeff Winzeler

(Signature)

 

(Signature)

 

 

 

By

Patrick M Patla

 

By

Jeff Winzeler

 

 

 

Title:

SVP of Marketing

 

Title:

CFO

 

 

 

Date:

January 10, 2017

 

Date:

January 12, 2017

 

 

 

Address:

4201 Prince Andrew Lane, Austin, TX

 

Address:

1300 N Alma School







--------------------------------------------------------------------------------

 



Exhibit A

INVENTIONS

1.         Prior Inventions Disclosure.  The following is a complete list of all
Prior Inventions (as provided in Section 2.2 of the attached Employee
Proprietary Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):

☐         None

☐         See immediately below:

_________________________________________________________________________________

_________________________________________________________________________________

2.         Limited Exclusion Notification. 

This is to notify you in accordance with any applicable Specific Inventions Law
that the foregoing Agreement between you and Company does not require you to
assign or offer to assign to Company any Invention that you develop entirely on
your own time without using Company’s equipment, supplies, facilities or trade
secret information, except for those Inventions that either:

a.         Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or

b.         Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.



--------------------------------------------------------------------------------